

Exhibit 10.1

SEPARATION AND CONSULTING AGREEMENT
This Separation and Consulting Agreement (the “Agreement”) is made and entered
into by and between J. Paul Rickey (the “Executive”) and Immune Design Corp.
(the “Company”) (each a “Party,” and together, the “Parties”) as of May 31,
2015.
WHEREAS, Executive and the Company have decided to terminate their
employer-employee relationship pursuant to the terms of this Agreement;
WHEREAS, Executive and the Company are parties to an Executive Employment
Agreement, dated June 18, 2014 (the “Employment Agreement”), and the Company
wishes to provide to Executive the benefits described in Article 4 of the
Employment Agreement in connection with the termination of their employment
relationship;
WHEREAS, the Company wishes to provide to Executive additional benefits beyond
the provisions of the Employment Agreement in exchange for Executive’s continued
employment through May 31, 2015 and assistance with the transition of
Executive’s duties to his successor;
WHEREAS, Executive and the Company wish to resolve and release, except as
specifically set forth herein, all claims between them arising from or relating
to any act or omission predating the effective date of the General Release and
Waiver of Claims (“Release”) attached as Exhibit B to this Agreement;


WHEREAS, the Company wishes to retain Executive as a consultant following the
termination of his employment relationship so that Executive may advise the
Company’s executives on matters within Executive’s expertise;
NOW THEREFORE, in consideration of the foregoing and the respective
representations, warranties, covenants and agreements set forth in this
Agreement, the receipt and sufficiency of which is hereby acknowledged, and
intending to be legally bound hereby, the Parties agree as follows:
1.    Benefits under this Agreement. The Company shall pay or provide to
Executive all of the termination benefits described in Exhibit A to this
Agreement (the “Benefits”), as, when and conditioned upon the terms and
conditions specified in this Agreement and Article 5 of the Employment
Agreement.
2.    Termination of Employment; Consulting Services.
(a)    Executive’s employment with the Company shall terminate effective May 31,
2015 (the “Separation Date”). Following the Separation Date, and at the
reasonable request of the Company, Executive will consult with the Company’s
executive officers and other employees regarding certain of the Company’s
business and activities, as assigned by the Company to Executive from time to
time, through May 31, 2016.
(b)    From and after the Separation Date, Executive shall be an independent
contractor of the Company, and this Agreement shall not be construed to create
any association, partnership, joint venture, employee or agency relationship
between Executive and the Company for any purpose. After the Separation Date,
Executive shall have no authority to bind the Company or its affiliates, and
Executive shall not attempt to obligate or bind the Company or any of its
affiliates in any way without the Company’s prior approval. All documents,
including but not limited to contracts, agreements, letters of intent,
employment agreements and leases, that purport to bind or obligate the Company
or any of its affiliates in any respect must be signed by the appropriate
representative(s) of the Company.

1

--------------------------------------------------------------------------------



Exhibit 10.1

(c)    The Company will provide Executive with support services in its
California and/or Seattle office(s) for the consulting period following the
Separation Date to the extent determined necessary and reasonable by the
Company. During the consulting period, Executive may be engaged or employed in
any other business, trade, profession or other activity which does not place
Executive in a conflict of interest with the Company; provided, that, during the
consulting period, Executive shall not be engaged in any business activities
that do or may compete with the business of the Company, without the Company's
prior written consent to be given or withheld in its sole discretion.


(d)    The Company shall pay to Executive as full compensation for the
consulting services an hourly consulting fee in the gross amount of Two Hundred
Twenty Five Dollars ($225.00) (the “Consulting Fee”) for each hour Executive
provides consulting services in accordance with Section 2(a). Executive
acknowledges and agrees that the Consulting Fee does not constitute compensation
for Executive’s time worked and services rendered through the Separation Date,
but rather constitutes consideration for Executive’s agreement to provide
consulting services to the Company on an “as needed” basis and as an independent
consultant through May 31, 2016, following the Separation Date, and that such
consideration is above and beyond any wages, salary or other sums to which
Executive is entitled from the Company under the terms of his employment with
the Company or under any other contract or law. Executive shall be responsible
for costs or expenses incurred by Executive in connection with the performance
of the consulting services, and in no event shall the Company reimburse
Executive for any such costs or expenses, except that the Company will reimburse
Executive for reasonable travel-related expenses when the Company requests that
Executive travel in order to provide the consulting services, and the Company
pre-approves any such expenses.


(e)    The consulting provisions of this Agreement shall terminate on May 31,
2016, at which point Executive shall no longer be a Service Provider under the
Company’s 2014 Omnibus Incentive Plan (the “2014 Plan”), all vesting of any
outstanding options held by Executive shall cease, and Executive shall be
required exercise, or allow to expire, any outstanding options pursuant to the
provisions of the 2014 Plan. In addition, Executive acknowledges that all vested
but unexercised incentive stock options held by Executive shall become
nonqualified stock options on the date that is three (3) months following the
Separation Date. In the event that a Change in Control (as defined in the
Employment Agreement) occurs prior to May 31, 2016 and Executive’s consulting
relationship with the Company is terminated within three (3) months prior to, or
within twelve (12) months following, the effective date of a Change in Control,
the vesting and exercisability of all outstanding options to purchase the
Company’s common stock held by Executive shall be accelerated in full.


(f)    With the exception of the Consulting Fee specified Section 2(d) above,
the Company shall withhold the appropriate federal, state and local taxes, as
reasonably determined by the Company, from the Benefits paid under this
Agreement. Executive acknowledges and agrees that the Consulting Fee shall be
subject to Internal Revenue Service reporting through a Form 1099 issued to
Executive. Executive will invoice the Company on a monthly basis for any
consulting services provided, and the Company will pay each such invoice within
thirty (30) days of receipt. Payment of the Consulting Fee will be made without
any withholdings or deductions by the Company. Executive agrees that he will be
exclusively liable for the payment of any taxes which may be assessed against
the Consulting Fee, as well as any additional payments of interest, penalties,
or assessment of attorneys’ fees required by a governmental authority, taxing
authority, or court in connection with the payment of the Consulting Fee.
Executive further agrees to indemnify and hold the Company harmless from any
liability (including attorneys’ fees), penalties or interest that may be
assessed by any taxing authority or governmental authority with respect to the
payment of the Consulting Fee. Executive further acknowledges that the Company
makes no representations or warranties with respect

2

--------------------------------------------------------------------------------



Exhibit 10.1

to the tax treatment by any local, state or federal taxing authority of the
Consulting Fee or other payments made under this Agreement.


(g)    The Company is and shall be, the sole and exclusive owner of all right,
title and interest throughout the world in and to all the results and proceeds
of the consulting services performed under this Agreement (the “Deliverables”),
including all patents, copyrights, trademarks, trade secrets and other
intellectual property rights (collectively “Intellectual Property Rights”).
Executive agrees that the Deliverables are hereby deemed a "work made for hire"
as defined in 17 U.S.C. § 101 for the Company. If, for any reason, any of the
Deliverables do not constitute a "work made for hire," Executive hereby
irrevocably assigns and agrees to assign to the Company, in each case without
additional consideration, all right, title and interest throughout the world in
and to the Deliverables, including all Intellectual Property Rights.


(h)    The Company may terminate the consulting services provided under this
Agreement upon written notice to Executive if the Company determines that
Executive is not willing, available or able to provide the required consulting
services after reasonable attempts by the Company to obtain such consulting
services from Executive. In the event of termination pursuant to this Section
2(h), the Company shall pay to Executive any Consulting Fees then due and
payable for any consulting services completed up to and including the date of
such termination.
3.    General Release.
(a)    In conjunction with the execution of this Agreement, Executive shall
execute the Release, which Release is incorporated into and made a part of this
Agreement in full.
(b)    Acknowledgments/Time Frames.
(i)    Executive agrees and acknowledges that (A) he understands the language
used in this Agreement, including the Release, and its legal effect, and (B) he
will not receive the Benefits without signing this Agreement and the Release.
(ii)    Executive further acknowledges that he is hereby being advised in
writing to consult with an attorney prior to executing this Agreement and the
Release and that he is being given a period of seven (7) days from the
Separation Date to consider whether to execute this Agreement and the Release.
(iii)    Executive further understands that he must not execute the Agreement or
the Release before the Separation Date, and that he will be required to
re-execute the Agreement and the Release on or after his Separation Date in
order to receive the Benefits if he executes this Agreement or the Release
early. Executive expressly agrees that, in the event he does not execute this
Agreement and the Release within the seven days following his Separation Date,
or if he executes the Agreement or the Release prior to his Separation Date, the
Agreement shall be null and void and have no legal or binding effect whatsoever.
(c)    Executive agrees to execute a second bring-down release, in the same form
provided in Exhibit B, on the last day of the consulting period (the “Consulting
End Date”) which release shall cover the period from the Separation Date through
the Consulting End Date.
4.    The Parties agree that their respective rights and obligations under the
Employment Agreement shall survive the execution of this Agreement, including,
but not limited to, Executive’s

3

--------------------------------------------------------------------------------



Exhibit 10.1

compliance with the limitations and conditions on benefits as described in
Articles 5 and 8 of the Employment Agreement.
5.    Executive acknowledges that he has received all compensation to which he
is entitled for his work up to his last day of employment with the Company,
including any accrued but unused vacation time, and that he is not entitled to
any further pay or benefit of any kind, for services rendered or any other
reason, other than the Benefits he will receive if he signs this Agreement.
6.    Executive agrees that from and after the date of the receipt of this
Agreement, Executive will not, directly or indirectly, provide to any person or
entity any information concerning or relating to the negotiation of this
Agreement or its terms and conditions, except: (i) to the extent specifically
required by law or legal process or as authorized in writing by the Company;
(ii) to Executive’s tax advisors as may be necessary for the preparation of tax
returns or other reports required by law; (iii) to Executive’s attorneys as may
be necessary to secure advice concerning this Agreement; or (iv) to members of
Executive’s immediate family. Executive agrees that prior to disclosing such
information under parts (ii), (iii), or (iv), Executive will inform the
recipients that they are bound by the limitations of this section. Subsequent
disclosure by any such recipients will be deemed to be a disclosure by Executive
in breach of this Agreement.
7.    Executive agrees that any sensitive, proprietary, or confidential
information or data relating to the Company or any of its affiliates, including,
without limitation, trade secrets, processes, practices, pricing information,
billing histories, customer requirements, customer lists, customer contacts,
employee lists, salary information, personnel matters, financial data, operating
results, plans, contractual relationships, projections for new business
opportunities, new or developing business for the Company, technological
innovations in any stage of development, the Company’s financial data, long
range or short range plans, any confidential or proprietary information of
others licensed to the Company, and all other data and information of a
competition-sensitive nature (collectively, “Confidential Information”), and all
notes, records, software, drawings, handbooks, manuals, policies, contracts,
memoranda, sales files, or any other documents generated or compiled by any
employee of the Company reflecting such Confidential Information, that Executive
acquired while an employee of the Company or obtains as a consultant of the
Company will not be disclosed to any third party or used for Executive’s own
purposes or in a manner detrimental to the Company’s interests. In addition,
Executive hereby reaffirms Executive’s existing obligations, to the fullest
extent permitted by law, under the Proprietary Information and Inventions
Agreement that Executive entered into with the Company, dated January 1, 2011,
or any successor agreement thereto (the “Confidential Information Agreement”).
8.    Not later than the Separation Date, Executive shall return to the Company
all documents (and all copies thereof) and other property belonging to the
Company that Executive has in his possession, custody or control. The documents
and property to be returned include, but are not limited to, all files,
correspondence, email, memoranda, notes, notebooks, records, plans, forecasts,
reports, studies, analyses, compilations of data, proposals, agreements,
financial information, research and development information, marketing
information, operational and personnel information, databases, computer-recorded
information, tangible property and equipment (including, but not limited to,
computers, facsimile machines, mobile telephones and servers), credit cards,
entry cards, identification badges and keys, and any materials of any kind which
contain or embody any proprietary or confidential information of the Company
(and all reproductions thereof in whole or in part). Executive agrees to make a
diligent search to locate any such documents, property and information. If
Executive has used any personally owned computer, server or e-mail system to
receive, store, review, prepare or transmit any Company confidential or
proprietary data, materials or information, then within ten (10) business days
after the Separation Date, Executive shall provide the Company with a
computer-useable copy of all such information and then permanently delete and
expunge

4

--------------------------------------------------------------------------------



Exhibit 10.1

such confidential or proprietary information from those systems. Executive
agrees to provide the Company access to Executive’s system as requested to
verify that the necessary copying and/or deletion is done.
9.    Executive agrees that he will not make to any person or entity any false,
disparaging, or derogatory comments about the Company, its business affairs, its
employees, clients, contractors, agents, or any of the other Releasees.
Executive will refer all reference requests regarding Executive’s employment
with the Company to the Company’s Human Resources department, who will disclose
only Executive’s dates of employment with the Company, last position held, and
upon Executive’s written request, final salary, in response to such reference
requests.
10.    This Agreement, the Employment Agreement, and the Confidential
Information Agreement represent the entire understanding of the Parties with
respect to the subject matter hereof and supersede all prior arrangements and
understandings regarding the same. No provision of this Agreement shall be
modified, waived or discharged unless the modification, waiver or discharge is
agreed to in writing and signed by Executive and by an authorized officer of the
Company (other than Executive). No waiver by either Party of any breach of, or
of compliance with, any condition or provision of this Agreement by the other
Party shall be considered a waiver of any other condition or provision or of the
same condition or provision at another time.
BY SIGNING BELOW, EXECUTIVE REPRESENTS AND WARRANTS THAT HE HAS FULL LEGAL
CAPACITY TO ENTER INTO THIS AGREEMENT, HAS CAREFULLY READ THIS AGREEMENT, HAS
HAD A FULL OPPORTUNITY TO REVIEW THIS AGREEMENT WITH COUNSEL OF EXECUTIVE’S
CHOOSING, AND HAS EXECUTED THIS AGREEMENT VOLUNTARILY, WITHOUT DURESS, COERCION
OR UNDUE INFLUENCE.


IMMUNE DESIGN CORP.


By:    /s/ Stephen R. Brady   


Name: Stephen R. Brady
Title: EVP, Strategy & Finance
Date:    5/31/15         
EXECUTIVE
   
/s/ J. Paul Rickey          
J. Paul Rickey


Date:    5/31/15                        
 
 


5

--------------------------------------------------------------------------------



Exhibit 10.1

EXHIBIT A
SUMMARY OF BENEFITS


The Benefits, which are all subject to Executive’s compliance with this
Agreement and the Employment Agreement, consist of:
A.
The gross amount equal to eleven (11) months of Executive’s base salary at the
rate in effect at the time of the Separation Date, payable in a lump sum on the
first regularly-scheduled payroll date occurring on or after the 60th day
following the Separation Date.

B.
If Executive elects COBRA continuation coverage, the payment or reimbursement of
the healthcare insurance premium for Executive and his covered dependents
through the earlier of: (1) eleven (11) months following the Separation Date;
(2) the termination of Executive’s qualification or eligibility for COBRA
continuation coverage; or (3) Executive and his dependents becoming eligible for
healthcare coverage under another plan.

C.
The immediate vesting on the Separation Date of the number of shares of
Executive’s stock options equal to the number of shares that would have vested
had Executive’s employment with the Company continued for eleven (11) months
following the Separation Date (the “Vesting Acceleration”).

D.
In addition to the Vesting Acceleration, beginning on the Separation Date, and
through no later than May 31, 2016, so long as Executive is serving as a
consultant to the Company, Executive will continue to be deemed a Service
Provider, as defined in the 2014 Plan, such that all of Executive’s stock
options as of the Separation Date shall continue to vest and be exercisable
under the 2014 Plan.

E.
To the extent not already reimbursed, the Company shall reimburse Executive for
up to $2,200.00 for Executive’s attendance at the ABFO conference and for up to
$2,950.00 for Executive’s attendance at a CFO roundtable in Seattle, Washington,
to the extent not already reimbursed prior to the date of this Agreement.






6

--------------------------------------------------------------------------------



Exhibit 10.1

EXHIBIT B
GENERAL RELEASE AND WAIVER OF CLAIMS
Certain capitalized terms used in this Release are defined in the Separation and
Consulting Agreement (the “Agreement”) which I have executed and of which this
Release is a part.
I hereby confirm my obligations under the Confidential Information Agreement (or
other comparable agreement that I have signed, if any).
I acknowledge that I have read and understand Section 1542 of the California
Civil Code which reads as follows: “A general release does not extend to claims
which the creditor does not know or suspect to exist in his or her favor at the
time of executing the release, which if known by him or her must have materially
affected his or her settlement with the debtor.” I hereby expressly waive and
relinquish all rights and benefits under that section and any law of any
jurisdiction of similar effect with respect to my release of any claims provided
herein.
Except as otherwise set forth in this Release, I hereby release, acquit and
forever discharge the Company, its parents and subsidiaries, and their officers,
directors, agents, servants, employees, shareholders, successors, assigns and
affiliates, of and from any and all claims, liabilities, demands, causes of
action, costs, expenses, attorneys’ fees, damages, indemnities and obligations
of every kind and nature, in law, equity or otherwise, known and unknown,
suspected and unsuspected, disclosed and undisclosed (other than any claim for
indemnification I may have as a result of any third party action against me
based on my employment with the Company), arising out of or in any way related
to agreements, events, acts or conduct at any time prior to the date I execute
this Release, including, but not limited to: all such claims and demands
directly or indirectly arising out of or in any way connected with my employment
with the Company or the termination of that employment, including, but not
limited to, claims of intentional and negligent infliction of emotional
distress, any and all tort claims for personal injury, claims or demands related
to salary, bonuses, commissions, stock, stock options, or any other ownership
interests in the Company, vacation pay, fringe benefits, expense reimbursements,
severance pay, or any other form of compensation; and claims pursuant to any
federal, state or local law or cause of action including, but not limited to,
the federal Civil Rights Act of 1964, as amended, the federal Employee
Retirement Income Security Act of 1974, as amended, the federal Americans with
Disabilities Act of 1990, the California Fair Employment and Housing Act, as
amended, the California Labor Code, the Washington Law Against Discrimination,
tort law, contract law, wrongful discharge, discrimination, fraud, defamation,
emotional distress, and breach of the implied covenant of good faith and fair
dealing; provided, however, that nothing in this paragraph shall be construed in
any way to (1) release the Company from its obligation to indemnify me pursuant
to the Company’s indemnification obligation pursuant to written agreement or
applicable law; (2) release any claim by me against the Company relating to the
validity or enforceability of this release or the Agreement; or (3) prohibit me
from exercising any non-waivable right to file a charge with the United States
Equal Employment Opportunity Commission (“EEOC”), the National Labor Relations
Board (“NLRB”), or any other government agency (provided, however, that I shall
not be entitled to recover any monetary damages or to obtain non-monetary relief
if the agency were to pursue any claims relating to my employment with the
Company).
I acknowledge that the consideration given under the Agreement for the waiver
and release in the preceding paragraph hereof is in addition to anything of
value to which I was already entitled. I further acknowledge that I have been
advised by this writing that: (A) my waiver and release do not apply to any
rights or claims that may arise on or after the date I execute this Release;
(B) I have the right to consult with an attorney prior to executing this
Release; and (C) I have seven (7) days from the Separation Date

7

--------------------------------------------------------------------------------



Exhibit 10.1

to consider this Release (although I may choose to voluntarily execute this
Release before the expiration of such seven day period).
I hereby represent that I have been paid all compensation owed and for all hours
worked, I have received all the leave and leave benefits and protections for
which I am eligible, pursuant to the federal Family and Medical Leave Act, the
California Family Rights Act, the Washington Leave Law, any Company policy or
applicable law, and I have not suffered any on-the-job injury or illness for
which I have not already filed a workers’ compensation claim.
I agree that I will not make any disparaging statements regarding the Company or
its officers, directors, shareholders, members, agents or products jointly or
severally. The foregoing shall not be violated by truthful statements in
response to legal process, required governmental testimony or filings, or
administrative or arbitral proceedings (including, without limitation,
depositions in connection with such proceedings).


 
EXECUTIVE:
    
/s/ J. Paul Rickey          
Signature
    
J. Paul Rickey     
Printed Name
        
Date:     5/31/15      



8